Title: From George Washington to Major General Philemon Dickinson, 21 June 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Dear Sir.
                        Head Quarters in Jersey—near Coryels ferry 21st June 1778.
                    
                    I have received your favor of this days date, and thank you for the intelligence contained in it—Rain, prevented our marching so early this morning as I intended, the succeding heat and badness of Roads rendered it impossible for the Army to advance any farther than the other side of the ferry—I have crossed myself, and have ordered the Artillery and spare baggage to be ferried over this afternoon—the number of boats and state of readiness in which every thing is for the purpose, will render the passage of the troops very expeditious.
                    As my future movements must depend so much upon those of the enemy, a continuance of early and accurate intelligence relative to them will be of the greatest importance to Dear Sir Your most obedt Servt.
                